CaSe: 1219-CV-OOl45-DAP DOC #Z 215-1 Filed: 03/29/19 l Of l. Page|D #Z 4217

E>< hal lift \

Jaffke, Cheyanna

 

w
From: _DCEH Comm
Sent: Friday, |\/|arch 15, 2019 9:32 A|\/|
Subject: 7 An important update about benefits

Sent on behalf of Mark Dottore, Heceiver for Dream Center Education Ho/dings
Dear Employee,

We are continuing to experience issues With medical benefits at DCEH. Human Resources had shared
previously that the DCEH pharmacy benefits provider had suspended service for its program. We have now
been informed that the medical plan has been moved into a “ho|d” status, in Which claims are not being
processed The DCEH dental and vision plans remain active at present

We are continuing vvork With these providers to resolve the financial concerns that caused this issue but do not
know When there may be resolution.

Given this issue, all deductions for employee benefits (With the exception of 401k), Wi|l no longer be Withheld
from employees’ paychecks until further notice.

Thank You,
l\/lark Dottore
Receiver

